United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-1731
                                ___________

United States of America,              *
                                       *
            Appellee,                        *
                                       * Appeal       from     the     United
States
    v.                                 * District Court for the
                                       * Western     District   of
Missouri.
Sherman D. Hampton,                    *
                                                  *             UNPUBLISHED
            Appelllant.                                  *

                                ___________

                  Submitted:       September 12, 1997

                                    Filed:      October 14, 1997

                                ___________

Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit
Judge, and MORRIS             SHEPPARD ARNOLD, Circuit
Judge.
                     ___________

PER CURIAM.

    Sherman D. Hampton appeals from a judgment of the
district court1 entered after a jury found him guilty of
conspiring to manufacture, manufacturing and attempting


      1
      The Honorable Scott O. Wright, United States Senior District Judge for the
Western District of Missouri.
to manufacture methamphetamine,   in   violation   of   21
U.S.C. §§ 841, 846. We affirm.




                         -2-
    While on patrol on April 15, 1996, shortly before
midnight, deputy sheriff Mike Crocker saw a car with its
trunk open in back of a storage shed and Deborah Floyd
and Hampton standing in the open door to the shed. When
Crocker pulled up to the shed, Floyd threw a duffle bag
in the car's trunk and got in the car. Crocker approached
Hampton and asked what he was doing at the shed. Hampton
became abusive, but gave Crocker his license, as did
Floyd and Hampton's ex-wife, who was also in the car.
After conducting a license check, Crocker went back to
the car and asked Hampton, who was then in the driver's
seat, to step out of the vehicle.     Hampton refused and
drove off.    Crocker and two other patrol cars pursued
Hampton for about ten minutes before finally stopping the
car and arresting Floyd and Hampton.        On searching
Hampton, officers    found a bag of methamphetamine, a
receipt for $1206 worth of Mini-Thins, which is an
ingredient used in the production of methamphetamine, and
receipts for other items used in the manufacturing
process.    On executing a search warrant on the shed,
officers found two cases of Mini-Thins and a laboratory
for manufacturing methamphetamine.

    In addition to the testimony of Crocker and other
officers involved in the arrest and search, at trial
Floyd testified that she and Hampton had manufactured
methamphetamine a couple of weeks before the arrest and
that she was with Hampton when he purchased Mini-Thins,
which   they   were  going   to   use   to  make   more
methamphetamine.

    Contrary to Hampton's arguments on appeal, there was
overwhelming   evidence  to   support  the   conspiracy,

                           -3-
manufacturing, and attempt verdicts.

    Accordingly, the judgment is affirmed.




                           -4-
A true copy.

    Attest:

        CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -5-